The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8, 12, 15, 17, 19, 20, 22, 24-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al (US 2020/0169970)

 
1. Liu teaches the message transmission method, comprising: 
performing, by a terminal device (terminal corresponds to UE see figure 1, paragraphs 42, 45), an initial random access attempt (initial random access attempt corresponds to preamble see figure 1 paragraphs 45, 46) at a first coverage enhancement level (coverage enhancement corresponds to CE, which will start at a variable level “ For example, when the number of coverage enhancement levels is 3 (CE level 0, CE level 1 and CE level 2), the index threshold A may be set to 2, that is, the UE at level i (level i=2) sends the uplink channel according to the second maximum transmitted power value” see paragraph 117); 
determining, by the terminal device, transmit power based on a plurality of power control parameters, wherein the plurality of power control parameters comprise: 
a maximum transmit power of the terminal device (“maximum transmission power  (P.sub.CMAX,c(i)) of a terminal” paragraph 9), 
a downlink path loss (” a downlink path loss value (PL.sub.c), paragraph 9), 
a preamble initial received target power (“target received power of the preamble” see paragraphs 9, 10), 
a preamble attempt quantity (“the number of attempts made by the user equipment at level i to send the preamble on the resource of the Physical Random Access Channel at level i is reset to an initial value” see paragraph 74), 
a power ramping step (“S.sub.POWER_RAMPING_STEP denotes a power ramp step” paragraph 57), and 

sending, by the terminal device, an uplink message to a network device based on the transmit power (“user equipment... sends the preamble… according to the determined power control mode see figure 2, box S220).  

3-4. (Canceled)  
5. Liu teaches the message transmission method, comprising: 
determining, by a network device, at least one of a plurality of power control parameters (network sets configurations see figure 2 S210, paragraph 46), wherein the at least one of the plurality of power control parameters comprises at least one of: 
a maximum transmit power of a terminal device (“maximum transmission power (P.sub.CMAX,c(i)) of a terminal” paragraph 9), 
a preamble initial received target power (“ target received power of the preamble” see paragraphs 9, 10), or 
a power ramping step (“S.sub.POWER_RAMPING_STEP denotes a power ramp step” paragraph 57); 
sending, by the network device, an indication signaling to the terminal device, wherein the indication signaling indicates the at least one of the plurality of power control parameters (network sets configurations see figure 2 S210, paragraph 46); and 
the maximum transmit power of the terminal device ( “maximum transmission power  (P.sub.CMAX,c(i)) of a terminal” paragraph 9), 
a downlink path loss (”a downlink path loss value (PL.sub.c), paragraph 9), 
the preamble initial received target power (“ target received power of the preamble” see paragraphs 9, 10), 
a preamble attempt quantity (“ the number of attempts made by the user equipment at level i to send the preamble on the resource of the Physical Random Access Channel at level i is reset to an initial value” see paragraph 74), 
the power ramping step (“S.sub.POWER_RAMPING_STEP denotes a power ramp step” paragraph 57), and 
a transmission bandwidth parameter (“Both the uplink transmission bandwidth and the downlink transmission bandwidth of the NB-IoT system are 180 kHz. The bandwidth of 180 kHz is equal to the bandwidth of one physical 
7. (Canceled)  

8. Liu teaches the communications device, comprising: 
at least one processor; one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to perform operations (processor executing program stored on computer-readable storage medium, paragraph 13) comprising:
 performing an initial random access (initial random access attempt corresponds to preamble see figure 1 paragraphs 45, 46) attempt at a first coverage enhancement level (coverage enhancement corresponds to CE, which will start at a variable level “ For example, when the number of coverage enhancement levels is 3 (CE level 0, CE level 1 and CE level 2), the index threshold A may be set to 2, that is, the UE at level i (level i=2) sends the uplink channel according to the second maximum transmitted power value” see paragraph 117); 
determining transmit power based on a plurality of power control parameters, wherein the plurality of power control parameters comprise: 
a maximum transmit power of a terminal device ( “maximum transmission power  (P.sub.CMAX,c(i)) of a terminal” paragraph 9), 
a downlink path loss (”a downlink path loss value (PL.sub.c), paragraph 9), 
a preamble initial received target power (“ target received power of the preamble” see paragraphs 9, 10), 

a power ramping step (“S.sub.POWER_RAMPING_STEP denotes a power ramp step” paragraph 57), 
a transmission bandwidth parameter (“Both the uplink transmission bandwidth and the downlink transmission bandwidth of the NB-IoT system are 180 kHz. The bandwidth of 180 kHz is equal to the bandwidth of one physical resource block (PRB) of the Long-Term Evolution (LTE) system, facilitating reuse of related designs of the LTE system in the NB-IoT system” paragraph 3); and 
sending an uplink message to a network device based on the transmit power (“user equipment... sends the preamble… according to the determined power control mode see figure 2, box S220).  

10-11. (Canceled)  

12. Liu teaches the network device, comprising: 
at least one processor; one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to perform operations comprising (processor executing program stored on computer-readable storage medium, paragraph 13): 
determining at least one of a plurality of power control parameters, wherein the at least one of the plurality of power control parameters comprises at least one of: 

a preamble initial received target power (“ target received power of the preamble” see paragraphs 9, 10), or 
a power ramping step (“S.sub.POWER_RAMPING_STEP denotes a power ramp step” paragraph 57); 
sending an indication signaling to the terminal device, wherein the indication signaling indicates the at least one of the plurality of power control parameters (network sets configurations see figure 2 S210, paragraph 46); and 
receiving, from the terminal device, an uplink message transmitted according to a transmit power determined based on a plurality of power control parameters (“user equipment... sends the preamble… according to the determined power control mode see figure 2, box S220), 
wherein an initial random access attempt is performed by the terminal device at a first coverage enhancement level, wherein the plurality of power control parameters comprise: 
the maximum transmit power of the terminal device ( “maximum transmission power  (P.sub.CMAX,c(i)) of a terminal” paragraph 9), 
a downlink path loss (”a downlink path loss value (PL.sub.c), paragraph 9), 
the preamble initial received target power (“ target received power of the preamble” see paragraphs 9, 10), 

the power ramping step (“S.sub.POWER_RAMPING_STEP denotes a power ramp step” paragraph 57), and 
a transmission bandwidth parameter (“Both the uplink transmission bandwidth and the downlink transmission bandwidth of the NB-IoT system are 180 kHz. The bandwidth of 180 kHz is equal to the bandwidth of one physical resource block (PRB) of the Long-Term Evolution (LTE) system, facilitating reuse of related designs of the LTE system in the NB-IoT system” paragraph 3).  

14. (Canceled)  
15. Liu teaches the method according to claim 1, wherein the uplink message comprises a message that is a third message in a sequence of messages comprised in a random access procedure, and the plurality of power control parameters further comprise a power offset of the third message relative to a preamble (note that third attempt would be at a third level see for example paragraphs 4, 32, 53).  
16. (Canceled)  
17. Liu teaches the method according to claim 5, wherein the uplink message comprises a message that is a third message in a sequence of messages comprised in a random access procedure, and the plurality of power control parameters further comprise a power offset of the third message relative to a preamble (note that third attempt would be at a third level, i.e. offset, see for example paragraphs 4, 32, 53).  

19. Liu teaches the method according to claim 5, wherein the at least one of the plurality of power control parameters further comprises a power offset of a third message relative to a preamble, wherein the third message is in a sequence of messages comprised in a random access procedure (note that third attempt would be at a third level, i.e. offset, see for example paragraphs 4, 32, 53).  
 
20. Liu teaches the communications device according to claim 8, wherein the uplink message comprises a message that is a third message in a sequence of messages comprised in a random access procedure, and the plurality of power control parameters further comprise a power offset of the third message relative to a preamble (note that third attempt would be at a third level, i.e. offset, see for example paragraphs 4, 32, 53).  
21. (Canceled)  
22. Liu teaches the network device according to claim 12, wherein the uplink message comprises a message that is a third message in a sequence of messages comprised in a random access procedure, and the plurality of power control parameters further comprise a power offset of the third message relative to a preamble (note that third attempt would be at a third level, i.e. offset, see for example paragraphs 4, 32, 53).  
23. (Canceled)  
24. Liu teaches the network device according to claim 12, wherein the at least one of the plurality of power control parameters further comprises a power offset of a 
25. Liu teaches the method according to claim 1, the method further comprising: before performing the initial random access attempt, receiving, by the terminal device, an indication signaling from the network device (network sets configurations see figure 2 S210, paragraph 46), wherein the indication signaling indicates at least one of a plurality of power control parameters, wherein the at least one of the plurality of power control parameters comprises at least one of: the maximum transmit power of the terminal device ( “maximum transmission power  (P.sub.CMAX,c(i)) of a terminal” paragraph 9), the preamble initial received target power (“ target received power of the preamble” see paragraphs 9, 10), or the power ramping step (“S.sub.POWER_RAMPING_STEP denotes a power ramp step” paragraph 57).  
26. Liu teaches the method according to claim 1, the method further comprising: before determining the transmit power, receiving, by the terminal device, a message of the terminal device, wherein the terminal device is at the first coverage enhancement level, or at a second coverage enhancement level, and the second coverage enhancement level is higher than the first coverage enhancement level (coverage enhancement corresponds to CE, which will start at a variable level “ For example, when the number of coverage enhancement levels is 3 (CE level 0, CE level 1 and CE level 2), the index threshold A may be set to 2, that is, the UE at level i (level i=2) sends the uplink channel according to the second maximum transmitted power value” see paragraph 117), and wherein the message includes a repetition quantity of 
27. Liu teaches the method according to claim 26, wherein the first coverage enhancement level is level 0, and the second coverage enhancement level is 1 or 2 (coverage enhancement corresponds to CE, which will start at a variable level “ For example, when the number of coverage enhancement levels is 3 (CE level 0, CE level 1 and CE level 2), the index threshold A may be set to 2, that is, the UE at level i (level i=2) sends the uplink channel according to the second maximum transmitted power value” see paragraph 117).

28. Liu teaches the communications device according to claim 8, wherein the operations further comprising: before performing the initial random access attempt, receiving an indication signaling from the network device (network sets configurations see figure 2 S210, paragraph 46), wherein the indication signaling indicates at least one of a plurality of power control parameters, wherein the at least one of the plurality of power control parameters comprises at least one of: the maximum transmit power of the terminal device ( “maximum transmission power  (P.sub.CMAX,c(i)) of a terminal” paragraph 9), the preamble initial received target power (“ target received power of the preamble” see paragraphs 9, 10), or the power ramping step (“S.sub.POWER_RAMPING_STEP denotes a power ramp step” paragraph 57).  
29. Liu teaches the communications device according to claim 8, wherein the operations further comprising: before determining the transmit power, receiving a 
30. Liu teaches the communications device according to claim 29, wherein the first coverage enhancement level is level 0, and the second coverage enhancement level is 1 or 2 (coverage enhancement corresponds to CE, which will start at a variable level “ For example, when the number of coverage enhancement levels is 3 (CE level 0, CE level 1 and CE level 2), the index threshold A may be set to 2, that is, the UE at level i (level i=2) sends the uplink channel according to the second maximum transmitted power value” see paragraph 117).




Allowable Subject Matter
Claims 2, 6, 9, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Consider claim:

2. The nearest prior art as shown in Liu fails to teach the method according to claim 1, the method further comprising: receiving, by the terminal device with a first terminal device version or with a second terminal device version, first signaling and second signaling from the network device for performing a random access attempt, wherein the first signaling corresponds to the first terminal device version, and the second signaling corresponds to the second terminal device version newer than the first terminal device version; and performing, by the terminal device with the first terminal device version, the random access attempt based on the first signaling; or performing, by the terminal device with the second terminal device version, the random access attempt based on the second signaling, wherein the first signaling indicates at least one of a quantity of maximum random access attempts or a maximum quantity of random access attempts at a signal coverage enhancement level 0; and the second signaling indicates a maximum quantity of random access attempts at the signal coverage enhancement level 0.  

6. The nearest prior art as shown in Liu fails to teach the method according to claim 5, wherein the method further comprises: sending, by the network device, first 

9. The nearest prior art as shown in Liu fails to teach the communications device according to claim 8, wherein the operations further comprising: receiving first signaling and second signaling from the network device for performing a random access attempt, wherein the first signaling corresponds to a first communications device version, and the second signaling corresponds to a second communications device version newer than the first communications device version; and performing the random access attempt based on the first signaling in response to determining that the communications device is with the first communications device version; or performing the random access attempt based on the second signaling in response to determining that the communications device is with the second communications device version;, wherein the first signaling indicates at least one of a quantity of maximum random access attempts or a maximum quantity of random access attempts at a signal coverage enhancement level 0; and the second signaling indicates a maximum quantity of random access attempts at the signal coverage enhancement level 0.  



	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached Monday through Friday from 11:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-78677867. 
 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        

(571) 272-7887